DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 1/240 F.3d 1/2428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 21/24 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of US Patent # 11190831. Table 1 illustrates the conflicting claim pairs:
Present Application
1, 20
2-19, 21-22
US Patent # 11190831
1
2-21


Table 2 illustrates the conflicting claim pair  with mapping, with the differences shown in bold form.
Claim 1 of present App.
Claim 1 of US Patent #11190831
A display device, comprising: 
a display; 
a first external interface configured to be connected to a first external device; a second external interface configured to be connected to a second external device;
A display device, comprising: 
a display; 
a first external interface configured to be connected to a first external device; a second external interface configured to be connected to a second external device;
and a controller configured to: display, on the display, an external source list menu including first connection port information for identifying the first external interface and second connection port information for identifying the second external interface,
and a controller configured to: display, on the display, an external source list menu including first connection port information for identifying the first external interface and second connection port information for identifying the second external interface,

detect a connection signal indicating whether any one of the first external device or the second external device is connected to any one of the first external interface or the second external interface, wherein the connection signal includes at least one of a first connection signal indicating the first external device is connected to the first external interface or a second connection signal indicating the second external device is connected to the second external interface,
receive a first image content from the first external device, and display, on the external source list menu, a first moving image obtained after receiving a first capture start signal until receiving a second capture end signal from a remote controller, wherein the first moving image is displayed on a first position corresponding to the first connection port information identifying the first external interface in the external source list menu, 
if the first connection signal is detected indicating the first external device is connected to the first external interface, receive a first image content from the first external device and display, on the external source list menu, a first moving image obtained after receiving a first capture start signal until receiving a second capture end signal from a remote controller, wherein the first moving image is displayed on a first position corresponding to the first connection port information identifying the first external interface in the external source list menu, and
and receive a second image content from the second external device, and display, on the external source list menu, a second moving image obtained after receiving a third capture start signal until receiving a fourth capture end signal from the remote controller, wherein the second moving image is displayed on a second position corresponding to the second connection port information identifying the second external interface in the external source list menu.
if the second connection signal is detected indicating the second external device is connected to the second external interface, receive a second image content from the second external device, and display, on the external source list menu, a second moving image obtained after receiving a third capture start signal until receiving a fourth capture end signal from the remote controller, wherein the second moving image is displayed on a second position corresponding to the second connection port information identifying the second external interface in the external source list menu.


As seen from the table all elements of claim 1 of application map into  Claim 1 of US Patent # 11190831, as a broader version excluding some of the limitations of the patent.  Therefore, Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting.
In addition all elements of claims 2-22 of application map into  Claims 2-19, 1, 20-21 of US Patent # 11190831 respectively and also rejected on the ground of nonstatutory obviousness-type double patenting. 

Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of US Patent # 10595078. Table 1 illustrates the conflicting claim pairs:
Present Application
1, 20
2-19, 21-22
US Patent # 10595078
1
2-21


Table 2 illustrates the conflicting claim pair  with mapping, with the differences shown in bold form.
Claim 1 of present App.
Claim 1 of US Patent #10595078
A display device, comprising: 
a display; 
a first external interface configured to be connected to a first external device; a second external interface configured to be connected to a second external device;
A display device, comprising: 
a display; 
a first external interface configured to be connected to a first external device; a second external interface configured to be connected to a second external device;
and a controller configured to: display, on the display, an external source list menu including first connection port information for identifying the first external interface and second connection port information for identifying the second external interface,
and a controller configured to: display, on the display, an external source list menu including first connection port information for identifying the first external interface and second connection port information for identifying the second external interface,

detect a first connection signal indicating the first external device is connected to the first external interface or a second connection signal indicating the second external device is connected to the second external interface,
receive a first image content from the first external device, and display, on the external source list menu, a first moving image obtained after receiving a first capture start signal until receiving a second capture end signal from a remote controller, wherein the first moving image is displayed on a first position corresponding to the first connection port information identifying the first external interface in the external source list menu, 
if the first connection signal is detected indicating the first external device is connected to the first external interface, receive a first image content from the first external device and display, on the external source list menu, a first moving image obtained after receiving a first capture start signal until receiving a second capture end signal from a remote controller, wherein the first moving image is displayed on a first position corresponding to the first connection port information identifying the first external interface in the external source list menu, and
and receive a second image content from the second external device, and display, on the external source list menu, a second moving image obtained after receiving a third capture start signal until receiving a fourth capture end signal from the remote controller, wherein the second moving image is displayed on a second position corresponding to the second connection port information identifying the second external interface in the external source list menu.
if the second connection signal is detected indicating the second external device is connected to the second external interface, receive a second image content from the second external device, and display, on the external source list menu, a second moving image obtained after receiving a third capture start signal until receiving a fourth capture end signal from the remote controller, wherein the second moving image is displayed on a second position corresponding to the second connection port information identifying the second external interface in the external source list menu.


As seen from the table all elements of claim 1 of application map into  Claim 1 of US Patent # 10595078, as a broader version excluding some of the limitations of the patent.  Therefore, Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting.
In addition all elements of claims 2-22 of application map into  Claims 2-19, 1, 20-21 of US Patent # 10595078 respectively and also rejected on the ground of nonstatutory obviousness-type double patenting. 
Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-20 of US Patent # 10154301.
Table 1 illustrates the conflicting claim pairs:
Present Application
1
2-19
US Patent # 10154301
10
2-9, 11-20


Table 2 illustrates the conflicting claim pair  with mapping, with the differences shown in bold form.
Claim 1 of present App.
Claim 10 of US Patent #10154301
A display device, comprising: 
a display; 
a first external interface configured to be connected to a first external device; a second external interface configured to be connected to a second external device;
A display device, comprising: 
a display; 
a first external interface configured to be connected to a first external device; a second external interface configured to be connected to a second external device; 
and a controller configured to: display, on the display, an external source list menu including first connection port information for identifying the first external interface and second connection port information for identifying the second external interface,
and a controller configured to: display, on an external source list menu for selecting the first external device or the second external device, wherein the external source list menu includes connection port information of the first or second external devices connected to the display device, (see original claim 11 of corresponding app# 15/188,568, and renumbered as claim#10 in the issue classification. The published patent incorrectly repeats claim 9 as claim 10)
receive a first image content from the first external device, and display, on the external source list menu, a first moving image obtained after receiving a first capture start signal until receiving a second capture end signal from a remote controller, wherein the first moving image is displayed on a first position corresponding to the first connection port information identifying the first external interface in the external source list menu, 
receive a first image content received from the first external device connected to the display device via the first external interface, display, on an external source list menu for selecting the first external device or the second external device, a first moving image obtained from the first image content after receiving a first capture start signal until receiving a first capture end signal from a remote controller, wherein the first moving image is displayed on a first position corresponding to a first external input item for identifying the first external interface in the external source list menu, 
and receive a second image content from the second external device, and display, on the external source list menu, a second moving image obtained after receiving a third capture start signal until receiving a fourth capture end signal from the remote controller, wherein the second moving image is displayed on a second position corresponding to the second connection port information identifying the second external interface in the external source list menu.
receive a second image content from the second external device connected to the display device via the second external interface, and display, on the external source list menu, a second moving image obtained from the second image content after receiving a second capture start signal until receiving a second capture end signal from the remote controller, wherein the second moving image is displayed on a second position corresponding to a second external input item for identifying the second external interface in the external source list menu.


As seen from the table all elements of claim 1 of application map into  Claim 10 of US Patent # 10154301 with slight language variation. 
Therefore, Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting.
In addition all additional elements of claims 2-19 of the application map into  Claims 2-9, 11-21  of US Patent # 10154301 respectively and also rejected on the ground of nonstatutory obviousness-type double patenting. 
Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5-11, 13 of US Patent # 9426404, in view of Kim (US 20050059378 A1, here Kim378) and Kwak (US Pub# 2007/0091194). 
Table 1 illustrates the conflicting claim pairs:
Present Application
1-3
4-10
US Patent # 9426404
11
5-10, 13


Table 2 illustrates the conflicting claim pair  with mapping, with the differences shown in bold form.
Claim 1 of present App.
Claim 11 of US Patent #9426404
A display device, comprising: 
a display; 
a first external interface configured to be connected to a first external device; a second external interface configured to be connected to a second external device;
An image display device, comprising: a display; 
a first external interface configured to be connected to a first external device; a second external interface configured to be connected to a second external device; and a controller configured to:
and a controller configured to: display, on the display, an external source list menu including first connection port information for identifying the first external interface and second connection port information for identifying the second external interface,
display an external source list menu including a first external input item for selecting the first external interface and a second external input item for selecting the second external interface, wherein the external source list menu includes connection port information of the first or second external devices connected to the display device, 
receive a first image content from the first external device, and display, on the external source list menu, a first moving image obtained after receiving a first capture start signal until receiving a second capture end signal from a remote controller, wherein the first moving image is displayed on a first position corresponding to the first connection port information identifying the first external interface in the external source list menu, 
in response to the first external input item being selected, display a first image content received from the first external device connected to the image display device via the first external interface, display a first image captured from the first image content on a position corresponding to the first external input item in the external source list menu by placing the first captured image on the position corresponding to the first external input item in the external source list menu,
and receive a second image content from the second external device, and display, on the external source list menu, a second moving image obtained after receiving a third capture start signal until receiving a fourth capture end signal from the remote controller, wherein the second moving image is displayed on a second position corresponding to the second connection port information identifying the second external interface in the external source list menu.
in response to the second external input item being selected, display a second image content received from the second external device connected to the image display device via the second external interface, and display a second image captured from the second image content on a position corresponding to the second external input item in the external source list menu by placing the second captured image on the position corresponding to the second external input item in the external source list menu.


As seen from the table most elements of claim 1 of application map into  Claim 11 of US Patent # 9426404 with slight language variation. 
The only difference is, Claim 11 of US Patent # 9426404 is silent RE: the first/second image is a moving image and are obtained after receiving a capture start signal until receiving a capture end signal from a remote controller.
However Kim378 teaches capturing the first displayed image content, wherein the first image is captured based on a first signal received from a remote controller and capturing the second displayed image content, wherein the second image is captured based on a second signal received from the remote controller as capturing displayed image from external devices like TV, computer, DVD/VCR etc in Figs 8-11 and [0045], [0051] etc. in  Kwak teaches create corresponding thumbnails from captured images utilizing similar screen capturing function interactively in Figs 2, 5, abstract and [0042] wherein a record start/end is applied to capture a moving picture wherein the captured image is displayed as a thumbnail. This can be equally combined and applied in Claim 11 of US Patent # 9426404 to capture a moving image from the first/second external device using a remote controller using moving picture capturing functionality and display the moving image as the corresponding device label for identifying/select the device as readily recognized by a person of ordinary skill in the art at the time of the invention, without changing the overall functionality, further enhancing user experience by providing flexibility and allowing the user to create custom labels from displayed video signals received from the external devices according to user preference and thereby increasing effectiveness of the system.
Therefore, Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting.
The additional subject matter of claims 2-3 related to video capturing functions are taught by Kwak Figs 2, 5, abstract and [0042].
In addition all elements of claims 4-10 of application map into  Claims 5-10, 13  of US Patent # 9426404 respectively and also rejected on the ground of nonstatutory obviousness-type double patenting. 

Conclusion



 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411. The examiner can normally be reached Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sultana M Zalalee/           Primary Examiner, Art Unit 2619